Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-12 are pending and are allowed herein.
	Claim 1 is currently amended.
	Claim 13 is cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney McKellar on 08/10/2022.

The application has been amended as follows: 
1. (Currently Amended) A method of controlling nematodes in agricultural crops, said method consisting of contacting said nematodes with an aqueous solution consisting of 3-(trimethoxysilyl)propyldimethyloctadecyl 5ammonium chloride

13. (Cancelled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art is Garner et al (WO 2012/160385).  Garner teaches the compound of formula III in combination with several ingredients, including a surfactant, and the composition can be utilized for treating nematodes.  Garner, while teaching the instantly claimed components, requires the presence of additional components, wherein the elimination of said components would be detrimental, if not defeating, the invention of Garner from the perspective of the Garner reference.  Therefore, the method consisting of the composition consisting of the compound and a surfactant in an aqueous solution is deemed to be novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611